DETAILED ACTION
Election of Species
Applicant's election with traverse of the sequence of SEQ ID NO: 53 as represented in claim 13, with the additional defined variables of X5=A, and X15=D, in the reply filed on November 16, 2021, and the interview of February 2-3, 2022, is acknowledged.  The traversal is on the ground(s) that a search relating to the claimed species will identify relevant references to other species, thus there is no undue search burden.  This is not found persuasive because each sequence differs in content and length.  The amino acid variables, X1-X15, necessitate separate searches which is a serious search burden.  The requirement is still deemed proper and is therefore made FINAL.  Claims 14-16 are withdrawn from consideration being directed to non-elected subject matter.

Claims Summary
	Claim 1, and dependent claims 2-13 and 17-20, are directed to a method of isolating an immunoglobulin comprising steps a) through e):
	a) Providing a separation matrix comprising at least 15 mg/ml multimers of immunoglobulin-binding alkali-stabilized Protein A domains covalently coupled to a porous support.
The alkali-stabilized Protein A domains comprise an Fc-binding binding polypeptide comprising SEQ ID NO: 53 (claims 12 and 20), a sequence having at least 80% identity to SEQ ID NO: 53 (claim 12), at least 90% identity (claim 17), at least 95% identity (claim 18) or at least 98% sequence identity (claim 19).  SEQ ID 1-X15, as defined in claims 12 and 13 (elected species).   
The multimers (e.g., tetramers, pentamers, hexamers or heptamers (claim 4)) are coupled to the support via thioether links (claim 6).
The porous support comprises cross-linked polymer particles having a volume-weighted median diameter (d50, v) of 56-70 micrometers and a dry solids weight of 55-80 mg/ml (claim 9).  The pore size of the particles corresponds to an inverse gel filtration chromatography Kd value of 0.69-0.85 for dextran of MW 110 kDa (claim 10).  The separation matrix has a max pressure of at least 0.58 MPa when packed at 300 =/-10 mm bed height in a column (claim 11).
	b) Contacting a liquid sample comprising an immunoglobulin with said separation matrix.  At least 40 mg of immunoglobulin per ml of separation matrix is contacted with the separation matrix.  The pH is 6-8 (claim 7).  The residence time of the liquid sample on the separation matrix is 2-20 minutes (claim 8).
	c) Washing the separation matrix with a washing liquid.  
	d) Eluting the immunoglobulin from the separation matrix with an elution liquid.  The elution liquid has a pH of 2.5-4.5 (claim 5).  The liquid sample is a clarified cell broth and the immunoglobulin is recovered as an eluate comprising less than 2000 ppm host cell proteins (claim 2).
	e) Cleaning the separation matrix with a cleaning liquid comprising at least 0.5 M NaOH.  
	Steps b) through e) are repeated at least 10 times (claim 3). 


Claim Objection
	Claim 12 is objected to for a minor informality.  Claim 12 lacks a period at the end of the sentence.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodrigo et al. (WO 2015/005859 A1, “Rodrigo”, cited in the IDS filed 5/27/2020).  The claims are summarized above.
Rodrigo discloses a separation matrix comprising mutated immunoglobulin- and Fc-binding polypeptides, mutated Staphylococcus Protein A (SpA) with improved alkaline stability, for affinity chromatography (isolating) of immunoglobulins (see pages 1-4).  Multimers of the Fc-binding polypeptides are contemplated, including hexamers (see page 9, lines 16-18) (claim 4), and are coupled to a support via thioether links (see page 12, lines 6-7) (claim 6).  The Fc-binding polypeptides are covalently coupled to a porous support (claim 1, part a) comprising cross-linked polysaccharide or agarose polymer particles having Kav or Kd value (measured by claim 1, part a).  Initial IgG capacity is between 47-50 mg/ml according to Table 2 on page 17 (claim 1, part b).
	Also disclosed is a method of isolating an immunoglobulin with the separation matrix, including the steps of contacting a liquid sample (e.g., clarified cell broth described on page 15, second paragraph (claim 2)) comprising an immunoglobulin with the separation matrix (claim 1, part b), washing the separation matrix with a washing liquid (claim 1, part c), eluting the immunoglobulin from the matrix with an elution liquid (claim 1, part d), and cleaning the matrix with a cleaning liquid (claim 1, part e), repeated at least 10 times (claim 3) (see page 13, line 28 through page 14, line 2, and page 14, last paragraph).  Adsorption buffer is disclosed at a pH of 7.4, which appears to be used during the contacting step in claim 1, part b (see page 18, lines 27-28) (claim 7). Residence time is 2.4 minutes (see page 19, lines 6-7) (claim 8).  Rodrigo discloses an elution buffer of pH 3 (see page 18, line 30 through page 19, line 1-2 (claim 5)) cleaning liquid comprising 0.1-2.0 M NaOH or KOH (see page 14, lines 29-30), specifically 0.5 M NaOH (claim 1, part e).  Although Rodrigo does not appear to disclose less than 2000 ppm host cell proteins in the recovered eluate, it is expected in view of the method steps and reagents used that are the same as Applicant’s claimed method steps (see Rodrigo, page 15, last two paragraphs) (claim 2).  Therefore, the claimed embodiments are anticipated by the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigo et al. (WO 2015/005859 A1, “Rodrigo”), as applied to claim 1 above, further in view of Berg (US Patent 6,602,990 B1).
Claim 9 is directed to an embodiment wherein the cross-linked polymer particles have a volume-weighted median diameter of 56-70 micrometers and dry solids weight of 55-80 mg/ml.  Rodrigo’s cross-linked particles have a volume-weighted median diameter of 85 micrometers (see page 17, line 11) and does not specifically suggest a d50 v value of 56-70 micrometers, or a dry solids weight of 55-80 mg/ml.  However, Rodrigo suggests that agarose particles be made more rigid for large-scale preparations according to the teachings of Berg (see page 12, lines 26-30).  It would have been obvious to have modified Rodrigo’s particles for the purpose of high flow rates for the purpose of large-scale preparations of immunoglobulin, with a reasonable 
Addressing the limitation of claim 10, Rodrigo discloses particles having a pore size corresponding to an inverse gel filtration chromatography Kd value of 0.6-0.95 as measured with the probe molecule dextran of MW 110 kDa (see page 10, last full paragraph, and page 11, first full paragraph).
Addressing the limitation of claim 11, wherein the separation matrix has a max pressure of at least 0.58 MPa when packed at 300 =/-10 mm bed height in a column, this limitation further characterizes a function of the claimed structure, and is expected to be an inherent feature of the particles having a volume-weighted median diameter of 56-70 micrometers and dry solids weight of 55-80 mg/ml (as explained above).   
	Therefore, the claimed invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1, 3, 4, 8-13 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 12-16, 18, 19, 21 and 23-25 of U.S. Patent No. 10,654,887 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The patented claims are directed to a method of isolating an immunoglobulin using a separation matrix, washing the matrix, eluting the immunoglobulin and cleaning the matrix, repeated at least 10 times.  Patented claim 4 covers various multimers, including tetramers, pentamers, hexamers and heptamers.  Patented claim 6 covers residence time of 2.4 minutes, and binding capacity for IgG of at least 45 mg/ml.  Patented claim 13-15 use a matrix comprising alkali-stabilized Protein A domains, comprising SEQ ID NO: 53, covalently coupled to a porous support, at least 11 mg/ml, and patented claims 24 and 25 use at least 15 mg/ml.  The patented methods use 0.1-1.0 M NaOH, which includes the instantly claimed value of 0.5 M 

Claims 2 and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 12-16, 18, 19, 21 and 23-25 of U.S. Patent No. 10,654,887 B2, as applied to claim 1 above, and further in view of Rodrigo et al. (WO 2015/005859 A1, “Rodrigo”, cited in the IDS filed 5/27/2020).  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Claim 2 is directed to an embodiment wherein the liquid sample is a clarified cell broth.  The patented claims do not claim clarified cell broth, however, Rodrigo discloses clarified cell broth in a similar method (see Rodrigo, page 15, second paragraph).  Claim 5 is directed to an embodiment wherein the elution liquid has a pH of 2.5-4.5.  The patented claims do not claim the pH, however, Rodrigo discloses an elution buffer of pH 3 (see page 18, line 30 through page 19, line 1-2).  Claim 6 is directed to an embodiment wherein the multimers are coupled to the support via thioether links.  The patented claims do not disclose thioether links, however, thioether links are disclosed in Rodrigo (see page 12, lines 6-7).  Claim 7 is directed to an embodiment wherein the pH in step b) is 6-8.  The patented claims do not claim a pH of 6-8 in 
For all the embodiments of claims 2 and 5-7, it would have been obvious to have claimed these features since they further define the features already claimed and are elements known in the art in similar methods, as seen in Rodrigo, yielding predictable results.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-12 and 14-21 of U.S. Patent No. 10,703,774 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.  One difference between the patented claims 1-7, 10-12 and 14-18, and the instant claims is that the patented claims specify a sequence for the Protein A domain sequence, whereas instant claims 1-11 do not.  In that regard, the patented claims are directed to a species of the instantly claimed genus; a species anticipates a genus.  Other differences: some of the patented claims are broader than the instant claims with respect to the concentration of multimers, a recitation of the amount of immunoglobulin per/ml of matrix, the specifics of the cleaning liquid, etc.  However, all of these features are recited in various patented claims, and it would have been obvious to have claimed those features as instantly claimed with predictable results.  Patented claims 19-21 are directed to a species of the instantly claimed genus because the patented claim specify the sequence of the Protein A domain sequence, whereas instant claims 1-3 do not.  A species anticipates a genus.

Claims 1-13 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 12, 16-26 and 28-31 of U.S. Patent No. 10,513,537 B2.  Patented claims 16-18 are directed to methods of isolating immunoglobulin, similar to the instant 

Claims 1-13 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 12, 16-26 and 28-31 of U.S. Patent No. 10,711,035 B2.  Patented claims 16-18 are directed to methods of isolating immunoglobulin, similar to the instant claims with one of the differences being that the instant claims require 0.5 M NaOH as the cleaning liquid, whereas the patented claims recite a range of 0.1-1.0 M NaOH.  It would have been obvious to have used 0.5 M, since it is clearly within the cited range, with predictable results.  Another difference is that patented claim 16 does not specify that the multimers are in an amount of “at least 15 mg/ml”.  However, these limitations are present in patented claims 19-21.  It would have been obvious to have claimed those features as instantly claimed with predictable results.

Claims 1-13 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 12, 16-26 and 28-31 of U.S. Patent No. 10,995,113 B2.  Patented claims 16-18 are directed to methods of isolating immunoglobulin, similar to the instant claims with one of the differences being that the instant claims require 0.5 M NaOH as the 

Claims 1-13 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 8-10, 15-21, 24 and 33-39 of copending Application No. 17/221,438 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  Copending claims 33-39 are directed to methods of isolating immunoglobulin, similar to the instant claims with one of the differences being that the instant claims require 0.5 M NaOH as the cleaning liquid, whereas the copending claims recite a range of 0.1-1.0 M NaOH.  It would have been obvious to have used 0.5 M, since it is clearly within the cited range, and it is a limitation in copending claim 39.  Another difference is that copending claim 33 does not specify that the multimers are in an amount of “at least 15 mg/ml”.  However, this limitation is present in copending claim 24.  Other limitations regarding the polymer particles and their features, residence time, and the sequence of the Protein A domain are recited in other copending claims.  It would have been obvious to have claimed those features as instantly claimed with predictable results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,730,908 B2, in view of Rodrigo et al. (WO 2015/005859 A1, “Rodrigo”, cited in the IDS filed 5/27/2020).  Although the claims at issue are not identical, they are not patentably distinct from each other.  Patented claim 1 is directed to a method of isolating an immunoglobulin similar to the instant claims with one of the differences being that the patented claim specifies the median-diameter of the polymer particles, whereas the instant claims do not, except for instant claim 9.  In that regard, the patented claims are a species of the instantly claimed genus; a species anticipates a genus.  One other difference is that the instant claims recite a limitation about the amount of immunoglobulin per ml being at least 40 mg per ml of separation matrix.  Rodrigo reports on a similar method (as outlined above), wherein the initial IgG capacity is between 47-50 mg/ml according to Table 2 on page 17.  It would have been obvious to have claimed this feature as a further embodiment with a reasonable expectation of success.

Claims 1-13 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 13-21 of copending Application No. 16/911,511 (reference application), in view of Rodrigo et al. (WO 2015/005859 A1, “Rodrigo”, cited in the IDS filed 5/27/2020).  Although the claims at issue are not identical, they are not patentably distinct from each other.  Copending claim 1 is directed to a method of isolating an immunoglobulin similar to the instant claims with one of the differences being that the patented claim specifies a pore size and Kd value, whereas the instant claims do not, except for instant claim 10.  In that regard, the patented claims are a species of the instantly claimed genus; a species anticipates a genus.  One other difference is that the instant claims recite a limitation 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/STACY B CHEN/Primary Examiner, Art Unit 1648